Citation Nr: 1326841	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-15 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disorder, to include disorders of the cervical and/or lumbar spine, to include as secondary to a service-connected left ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel





INTRODUCTION

The Veteran served in the Army National Guard from September 1988 to September 1996 and from August 2000 to January 2007, with initial active duty for training (IADT) from March to June 1989.  He had periods of active duty for training (ACDUTRA) from July to August 2005 and in September 2005.  He also had service in the Army Reserve, with ACDUTRA from August to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO denied service connection for a back condition.  

In his June 2011 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in April 2012, the Veteran withdrew his hearing request.  There are no outstanding hearing requests of record.  

The Veteran has asserted that his claimed back disorder affects both the lower and upper back, and has submitted evidence regarding symptoms affecting both the cervical and lumbar spine.  Accordingly, the claim has been characterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board has reviewed the Veteran's Virtual VA file and finds that it includes additional medical records which were not of record at the time of issuance of the May 2011 statement of the case (SOC).  While these records are potentially pertinent to the claim on appeal, as the claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2012).

As a final preliminary matter, in June 2012, the Veteran's spouse filed a claim for an apportionment of the Veteran's disability benefits.  In February 2013, the RO sent both the Veteran and his wife letters informing them that it was working on the claim for an apportionment.  The record does not reflect that this apportionment claim has been adjudicated.  

The claim for an apportionment of the Veteran's disability benefits has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a current back disorder which is related to a motor vehicle accident incurred during a period of ACDUTRA from August to September 2008 and/or related to his service-connected left ankle disability.  

As stated above, the Veteran has served in both the Army National Guard and the Army Reserve.  While some periods of ACDUTRA have been verified, all periods of ACDTURA and inactive duty for training (INACDUTRA) have not been verified.  This is particularly important in light of the fact that service treatment records document that the Veteran was placed on Temporary Physical Profiles for chronic low back pain and low back pain with degenerative arthritis in November 2003 and February 2004, respectively.  All periods of ACDUTRA and/or INACDUTRA should be verified on remand.  

A January 2012 VA treatment record reflects that the Veteran reported back pain since a 2008 accident.  He commented that this had "led to strife" in the Army, as they reportedly did not believe he was really hurt, and he was eventually discharged in March 2011, "general 'other than honorable?'"  After verifying any periods of ACDUTRA and/or INACDUTRA, the AMC/RO must also clarify whether the character of discharge from any period of service was under conditions other than dishonorable, as defined in 38 C.F.R. § 3.12.  

Remand is also required to obtain additional service treatment records.  The RO requested the Veteran's service treatment records from the Illinois National Guard in March 2006.  In April 2006, the Illinois National Guard provided some records, but stated that the Veteran had transferred to the Missouri National Guard effective in September 2005 and his records had been transferred.  While service treatment records dated from August 2000 to February 2006 are of record, the record does not reflect that additional treatment records have been requested from the Missouri Army National Guard.  Further, the Veteran had service in both the Army National Guard and the Army Reserve subsequent to February 2006.  While the claims file includes a Statement of Medical Examination and Duty Status regarding the Veteran's August 2008 motor vehicle accident, no service treatment records from the Veteran's Army Reserve service, including his period of ACDUTRA from August to September 2008, are of record, despite the Statement of Medical Examination and Duty Status indicating that the Veteran received outpatient treatment at the McDonald Army Health Center in Fort Eustis, Virginia.  

Remand is also required to obtain outstanding treatment records which are potentially pertinent to the claim on appeal.  

The Veteran's service treatment records include a January 2004 disability certificate indicating that the Veteran was under the care of Dr. G.W.B. of West County Surgical Specialists, Inc., and had outpatient surgery on January 2, 2004 at St. John's Mercy Medical Center.  The fact that a February 2004 Annual Medical Certificate references back surgery suggests that records regarding this January 2004 surgical procedure are pertinent to the claim on appeal.  During a July 2007 VA examination to evaluate his left ankle disability, the Veteran reported that he saw a chiropractor and podiatrist.  While records from the Veteran's private chiropractor, Dr. A.C., have been obtained, records from the Veteran's podiatrist should be requested on remand.  During VA treatment in May 2009, the Veteran reported that he had been followed for his left ankle disability by an outside physician, and had been going to physical therapy through him.  While treatment records from the Veteran's private chiropractor are of record, records regarding physical therapy for the left ankle disability have not been obtained, and should be requested on remand.  During an April 2011 VA examination to evaluate his left ankle disability, the Veteran reported that he was currently receiving chiropractic treatment weekly or bi-weekly.  The most recent records from the Veteran's chiropractor associated with the claims file are dated in May 2010.  Accordingly, any more recent records from his chiropractor should be obtained on remand.  

The Board observes that, in June 2010, the RO requested VA joints and spine examinations.  The spine examination was cancelled by the RO, but the claims file includes a VA examination report indicating that the Veteran was examined on September 8, 2010.  However, the examination report itself consists of nothing more than a copy of a prior VA examination report dated in September 2008.  On remand, the AMC/RO should clarify whether the Veteran underwent a VA joints and/or spine examination in September 2010, and a copy of any such examination report should be associated with the claims file or Virtual VA e-folder.  

Further, the most recent VA treatment records currently available for the Board's review are dated in April 2012.  On remand, any more recent VA treatment records should be associated with the claims file or Virtual VA e-folder.  

Finally, in light of the evidence of record, the Board finds that the Veteran should be afforded a VA examination to obtain a medical opinion regarding his claim for service connection for a back condition.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Army National Guard and the Army Reserve.  In particular, clarify whether the Veteran was on ACDUTRA and/or INACDUTRA at any time between November 2003 and February 2004.  

After verifying any periods of ACDUTRA, and/or INACDUTRA, the AMC/RO must also clarify whether the character of discharge from any period of service was under conditions other than dishonorable, as defined in 38 C.F.R. § 3.12.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed back disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: 

(1) any outstanding treatment records from the St. Louis VA Medical Center (VAMC), dated since April 2012; 

(2) treatment records regarding the back and/or left ankle from Dr. G.W.B. of West County Surgical Specialists, Inc., to include records dated in January 2004; 

(3) treatment records regarding the back and/or left ankle from St. John's Mercy Medical Center, to include records regarding surgery performed in January 2004; 

(4) records from the Veteran's podiatrist, as identified during a July 2007 VA examination; 

(5) records of private physical therapy treatment for the left ankle, as referenced during VA treatment in May 2009; and 

(6) records from the Veteran's private chiropractor, Dr. A.C., dated since May 2010.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

3.  Request from the National Personnel Records Center (NPRC), the Missouri National Guard, the Veteran's Reserve Unit, McDonald Army Health Center in Fort Eustis, Virginia, or any other appropriate entity, any additional service treatment records, to particularly include treatment records regarding injuries incurred in an August 2008 motor vehicle accident.  

If additional service treatment records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

4.  Clarify whether the Veteran underwent a VA joints and/or spine examination in September 2010.  If so, a copy of any such examination report(s) should be associated with the claims file or Virtual VA e-folder.  

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the etiology of any current back disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify any back disorder, affecting either the cervical and/or the lumbar spine, which has been present at any time since September 2009 (when the Veteran filed his claim for service connection).  

In regard to each OR any diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current condition had its clinical onset during active service or is related to any in-service disease, event, or injury during active service (to include a period of ACDUTRA, including the August 2008 motor vehicle accident), or is related to an injury incurred during a period of INACDUTRA.  

The examiner should specifically address whether any identified condition pre-existed any period of service (including any period of ACDUTRA).  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any pre-existing condition was aggravated (that is, permanently worsened) beyond the natural progression during a period of ACDUTRA and/or INACDUTRA (to include the period of ACDUTRA in August and September 2008, during which the Veteran was involved in a motor vehicle accident).  

The examiner should also provide an opinion in regard to each OR any diagnosed condition as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was caused or aggravated by his service-connected left ankle disability.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In August 2000 and March 2001 Reports of Medical History, the Veteran denied having a past or current history of recurrent back pain or any back injury.  

* Service treatment records reflect that clinical evaluation of the spine was normal on examinations in August 2000 and March 2001.  

* In November 2003, the Veteran was placed on a Temporary Physical Profile for chronic low back pain.  

* A February 2004 letter from the Veteran's private chiropractor, Dr. A.C., reflects that the Veteran was receiving physical therapy for disc instability and degeneration at L3-L4-L5.  Dr. A.C. stated that the Veteran should continue on light duty for three months.  

* A February 2004 Annual Medical Certificate reflects that the Veteran reported receiving treatment for his back and the initial reviewer noted "back surg."  The physician noted that the Veteran had low back pain, which was better, and recommended light duty and physical therapy.  The physician indicated by checked box that the Veteran was unfit for Army National Guard service.  The Veteran was placed on a Temporary Physical Profile for low back pain and degenerative arthritis.  

* An August 2005 treatment record from Scott Air Force Base reflects that the Veteran's past medical history included a chronic back problem.  

* In a February 2006 Report of Medical History, the Veteran denied having or ever having had recurrent back pain or any back problem.  

* On National Guard retention examination in February 2006, clinical evaluation of the spine was normal.  

* A September 2008 Statement of Medical Examination and Duty Status reflects that the Veteran suffered neck pain, back pain, and right shoulder/arm pain following a motor vehicle accident in August 2008.  The examiner opined that the injury was incurred in the line of duty and the unit commander indicated that the Veteran was on ACDUTRA when the accident occurred.  The unit commander indicated that the injury was considered to have been incurred in the line of duty.  

* Private chiropractic treatment records dated in September and October 2008 reflect complaints regarding and treatment for stiffness and pain in the neck, mid-back, and low back related to the August 2008 motor vehicle accident.  X-rays dated in September and October 2008 reveal multiple rotational subluxations at C3-C5 with intervertebral foramina (IVF) acquired closure, dysfunctional facet syndrome at C1-C2, hypomobility at L3-L5 in right lateral bending, posterior facet syndrome at C4-C5 and L3-L5, IVF encroachment at C4-5, lumbar IVF closure at L4-L5, dysfunctional facet subluxations at C4-C5 in forward bending, posterior facet closure at L4-L5, and hypomobility of the cervical spine at C4-C5.  

* The assessment following VA treatment in June 2010 included chronic back pain.  

* During VA treatment in January 2012, the Veteran reported back pain since his 2008 accident.  

In rendering the requested opinion, the examiner should specifically consider and address the Veteran's January 2012 report of back pain since his 2008 accident.  The examiner is advised that the Veteran is competent to report symptoms such as pain.  

The examiner should also consider the various internet resources identified by the Veteran's representative as indicating that the Veteran's back condition may be aggravated by his service-connected left ankle condition.  Specifically, in his April 2013 Informal Hearing Presentation (IHP), the Veteran's representative listed the following three resources:

* http://www.everydayhealth.com/columns/daniel-baumstark-physical-injury-and-rehab/the-long-term-effects-of-ankle-sprains/  (indicating that ankle sprain can result in loss of range of motion in the ankle which leads to walking being compromised, with muscles higher in the leg and pelvis losing efficiency and strength, which can lead to other problems such as lower back pain).  

* http://www.aofas.org/footcaremd/conditions/ailments-of-the-ankle/Pages/High-Ankle-Sprain.aspx (discussing high ankle sprains).

* http://comstockpt.com/2011/05/07/running-ankle-sprain-back-pain/ (discussing how ankle sprains can cause back pain and stating that being off one's feet as a result of an ankle sprain can result in limping, which can lead to developing back pain).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (including all evidence associated with the record since issuance of the May 2011 SOC) and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



